Exhibit SECURITIES PURCHASE AND EXCHANGE AGREEMENT By and Between THE AMACORE GROUP, INC. and VICIS CAPITAL MASTER FUND December 31, 2008 SECURITIES PURCHASE AND EXCHANGE AGREEMENT This SECURITIES PURCHASE AND EXCHANGE AGREEMENT (the “Agreement”), effective as of this 31st day of December, 2008, is made by and between THE AMACORE GROUP, INC., a Delaware corporation (the “Company”), and VICIS CAPITAL MASTER FUND (the “Purchaser”), a series of the Vicis Capital Master Trust, a trust formed under the laws of the Cayman Islands. R E C I T A L
